[exhibit101capitalreturns001.jpg]
COOPERATION AGREEMENT This Cooperation Agreement (this “Agreement”) dated August
9, 2019 (the “Effective Date”) is between Capital Returns Management, LLC (“CRM”
and, collectively with its Affiliates (as defined below), “Capital Returns
Management”) and FedNat Holding Company (the “Company”). RECITALS WHEREAS, the
Company and Capital Returns Management have engaged in various discussions and
communications concerning the Company’s business and other matters. WHEREAS,
Capital Returns Management has informed the Company that it Beneficially Owns
(as defined below) shares of common stock of the Company, par value $0.01 (the
“Common Stock”), totaling, in the aggregate, 839,651 shares, or approximately
6.5%, of the Common Stock issued and outstanding as of August 1, 2019 as
reported in the Company’s Quarterly Report on Form 10-Q for the quarterly period
ended June 30, 2019 filed with the Securities and Exchange Commission (the
“SEC”). WHEREAS, on April 10, 2019, Capital Returns Master, Ltd. and MAP 41
Segregated Portfolio, a segregated portfolio of LMA SPC, each, an Affiliate of
CRM, delivered a letter to the Company (the “Notice Letter”) providing notice of
intent to (a) nominate Ronald D. Bobman for election to the Company’s board of
directors (the “Board”) and (b) propose the declassification of the Board at the
Company’s 2019 annual meeting of shareholders (the “2019 Annual Meeting”).
WHEREAS, the Company and CRM desire to enter into this Agreement regarding the
appointment and election of two (2) directors to the Board and certain other
matters, in each case, on the terms and subject to the conditions set forth
herein. NOW, THEREFORE, in consideration of and reliance upon the promises,
representations, mutual covenants and agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: 1. Board Representation and
Board Matters. (a) The Company and CRM agree as follows: (i) as promptly as
practicable (but in no event later than two (2) business days) following the
execution of this Agreement, the Board shall (A) appoint David Patterson, a
director candidate identified by the Company and consented to by CRM (the “2020
Candidate”), as a director in the class up for election in 2020 and David Warner
Michelson, a director candidate identified by Capital Returns Management and
consented to by the Company (the “2019 Candidate,” together with the 2020
Candidate, and including any Replacement Director, as such term is defined below
and as applicable, the “New Independent Directors”), as a director in the class
up for election in 2019, (B) increase the size of the Board from seven (7) to
nine (9) directors, expanding each of the class up for election in 2019 and the
class up for election in 2020 from two (2) to three (3) seats, (C) appoint the
New



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns002.jpg]
Independent Directors to the Board to fill the newly created vacancies and (D)
take any other action necessary to appoint the New Independent Directors to the
Board to fill such vacancies; provided, however, that any such appointments
shall be (x) subject to the Company providing any required notice of such
appointment (together with any required supporting materials) to both the
Florida Office of Insurance Regulation (the “Florida OIR”) and the Louisiana
Department of Insurance (the “LDI”) and (y) effective upon the earliest of (I)
written notice delivered by CRM to the Company of the receipt by CRM of approval
or non- disapproval by the LDI of the disclaimer of control filed by CRM (the
“Disclaimer”), (II) the date on which the Company is lawfully able to appoint
the New Independent Directors to the Board under applicable Florida and
Louisiana insurance laws, regulations or orders (“Applicable Laws”) and (III) 75
days after the Effective Date if the LDI has not taken any action with respect
to the Disclaimer by such 75th day; provided, further, and for the avoidance of
doubt, any delay in the effectiveness of any such appointment that exceeds two
(2) business days following the execution of this Agreement due to a failure by
Capital Returns Management to receive approval by the LDI of the Disclaimer
shall not violate the terms of this Agreement; (ii) if during the Standstill
Period (as defined below), the 2019 Candidate resigns from or refuses to serve
or is unable to serve on the Board for any reason (including under Applicable
Laws (except if the LDI has disapproved the Disclaimer, which shall be governed
by Section 1(i)), CRM shall be entitled to recommend a replacement New
Independent Director who qualifies as an independent director under Rule 5605 of
the Nasdaq Listing Rules (the “Applicable Criteria”) (any such director
appointed to the Board in connection with such replacement right, a “Replacement
Director”) who shall be interviewed by and be reasonably acceptable to the
Nominating Committee of the Board and the full Board (acting in good faith in
accordance with their customary and generally applicable procedures for
evaluating director candidates, and subject to providing the items and
information set forth in Section 1(b) of this Agreement), and such Replacement
Director shall be appointed to the Board as set forth in Section 1(a)(i);
provided that Capital Returns Management and the Capital Returns Management
Associates, collectively, continue to Beneficially Own an aggregate Net Long
Position (as defined below) of at least 385,093 shares of Common Stock (as
adjusted for stock splits, stock dividends, reverse stock splits and similar
events, the “CRM Ownership Threshold”) (it being understood, for the avoidance
of doubt, that such Replacement Director shall thereafter be deemed a “New
Independent Director” for the purposes of this Agreement and be entitled to the
same rights and subject to the same requirements under this Agreement applicable
to the replaced director prior to his or her ceasing to be a director, and such
person shall be appointed to the Board to serve the unexpired term, if any, of
such replaced director). The term “Net Long Position” shall mean such shares of
Common Stock beneficially owned, directly or indirectly, that constitute such
person’s net long position as defined in Rule 14e-4 under the Securities
Exchange Act of 1934, as amended (together with all rules and regulations
promulgated thereunder, the “Exchange Act”) mutatis mutandis, but the “long
position” of such person for this purpose shall not include 2



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns003.jpg]
any shares as to which such person does not have the right to vote or direct the
vote or as to which such person has entered into a derivative or other
agreement, arrangement or understanding that hedges or transfers, in whole or in
part, directly or indirectly, any of the economic consequences of ownership of
such shares; (iii) if during the Standstill Period, the 2020 Candidate resigns
from or refuses to serve or is unable to serve on the Board for any reason
(including under Applicable Laws (except if the LDI has disapproved the
Disclaimer, which shall be governed by Section 1(i))), a Replacement Director
shall be identified by the Company subject to (A) the review of such candidate’s
résumé by CRM and, at the option of CRM, the opportunity for CRM to interview
such candidate; and (B) the consent of CRM, which consent shall not be
unreasonably withheld; (iv) concurrently with the appointment of each New
Independent Director to the Board, the Board shall take the necessary steps to
appoint such New Independent Director to each of the Audit Committee, the
Compensation Committee and the Nominating Committee of the Board; (v) the
Company agrees that, until the end of the Standstill Period, it shall not
increase the size of the Board to more than nine (9) directors; (vi) following
the effective time of the appointment of any New Independent Director to the
Board, the Company will include such New Independent Director in its slate of
nominees for election as a director of the Company at the Company’s annual
meeting of shareholders following such effective time and the Company will use
its reasonable best efforts to cause the election of such New Independent
Director at such annual meeting (including soliciting on behalf of such New
Independent Director and recommending that the Company’s shareholders vote in
favor of the election of such New Independent Directors) and otherwise support
such New Independent Director for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees in
the aggregate; and (vii) the Company agrees to nominate the 2020 Candidate for
election at the 2020 meeting and will use its reasonable best efforts to cause
the election of the 2020 Candidate at the Company’s 2020 annual meeting of
shareholders (the “2020 Annual Meeting”) (including soliciting on his behalf and
recommending that the Company’s shareholders vote in favor of the election of
the 2020 Candidate) and otherwise support him for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees in the aggregate. (b) As a condition to each New Independent Director’s
appointment to the Board and any subsequent nomination for election as a
director of the Company at the 2019 Annual Meeting, each such New Independent
Director shall meet the Applicable Criteria and shall have provided to the
Company a fully completed and executed copy of a D&O questionnaire
(substantially in the form completed by the Company’s incumbent non-management
directors and in the form provided to CRM by the Company prior to the execution
of this Agreement) and other reasonable and 3



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns004.jpg]
customary director onboarding documentation (substantially in the form completed
by the Company’s incumbent non-management directors). As a further condition to
the New Independent Directors’ nomination for election as directors of the
Company at the 2019 Annual Meeting, each New Independent Director shall, as
promptly as practicable upon request of the Company, provide (i) an executed
consent, in the form attached hereto as Exhibit A to be named as a nominee in
the Company’s proxy statement for the 2019 Annual Meeting as a candidate for
election at the 2019 Annual Meeting and, in the case of the 2020 Candidate, as a
candidate for election at the 2020 Annual Meeting, and to serve as a director
for the full term if so elected, (ii) any information required to be or
customarily disclosed for all applicable directors and candidates for directors
in a proxy statement or other filings under applicable law or stock exchange
rules or listing standards, (iii) information in connection with assessing
eligibility, independence and other criteria applicable to all directors or
satisfying compliance and legal obligations applicable to all directors, (iv)
consent to any background checks required by an applicable regulatory entity and
appropriate background checks comparable to those undergone by other
non-management directors of the Company and (v) such other information as
reasonably requested by the Company from time to time with respect to Capital
Returns Management or the New Independent Directors as required to be provided
under the Company’s Second Amended and Restated Bylaws (as may be further
amended from time to time, the “Company Bylaws”). (c) Each party acknowledges
that the New Independent Directors will, at all times while serving as a member
of the Board, comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to all Board members, including the
Company’s Code of Conduct, Corporate Governance Guidelines, securities trading
policies, anti-hedging policies, Regulation FD-related policies and director
confidentiality policies and any other policies on stock ownership, public
disclosures and confidentiality (each, a “Policy”). The Company agrees that it
will not amend any Policy for the purpose of disqualifying a New Independent
Director from service on the Board or any committee thereof. The Company agrees
to indemnify, compensate and reimburse the New Independent Directors in the same
manner as other non-management directors are indemnified, compensated and
reimbursed in connection with their service on the Board or any committee
thereof. (d) Notwithstanding anything to the contrary contained in this
Agreement, the Company’s obligations under this Agreement (including Section 4)
shall terminate immediately, and the Company shall have no further obligation
with respect to the New Independent Directors under this Section 1, if there is
a material breach by Capital Returns Management of any of its obligations under
this Agreement which (if capable of being cured) is not cured within fifteen
(15) days after receipt by CRM of written notice from the Company specifying
such material breach. For the avoidance of doubt, except as expressly set forth
in this Agreement, Capital Returns Management’s obligations under this Agreement
continue notwithstanding, and shall be unaffected by, any failure of Capital
Returns Management to own an amount of shares of Common Stock equal to or
exceeding at least the CRM Ownership Threshold. (e) CRM shall exercise its good
faith reasonable best efforts to assist the Company in obtaining the
biographical affidavit, fingerprints and any other materials of the 2019
Candidate required to be submitted to the Florida OIR or the LDI as a result of
the 2019 Candidate’s appointment to the Board, and the Company agrees to take
all steps reasonably necessary under Applicable Laws to qualify the 2019
Candidate to serve as a director on the Board, including providing any required
4



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns005.jpg]
notice of appointment (together with any required supporting materials) to both
the Florida OIR and the LDI as promptly as practicable following the execution
of this Agreement. (f) The Company shall obtain from the 2020 Candidate the
biographical affidavit, fingerprints and any other materials of the 2020
Candidate required to be submitted to the Florida OIR or the LDI as a result of
the Company’s Candidate’s appointment to the Board, and the Company agrees to
take all steps reasonably necessary under Applicable Laws to qualify the 2020
Candidate to serve as a director on the Board, including providing any required
notice of appointment (together with any required supporting materials) to both
the Florida OIR and the LDI as promptly as practicable following the execution
of this Agreement. (g) Each of CRM and the Company, as promptly as practicable
following the date of this Agreement, shall use its good faith reasonable best
efforts to obtain the approval or non- disapproval of the Disclaimer, including
challenging any determination by the LDI that Capital Returns Management is a
controlling person of the Company. (h) The Company agrees that, immediately
following the execution of this Agreement, each of the 2020 Candidate and the
2019 Candidate shall be appointed as a board observer (each, a “Board Observer”)
and shall each serve as such until his appointment as a director is effective.
No Board Observer shall have the right to vote on any matter presented to the
Board or any committee thereof but shall have the right to (i) receive the same
materials distributed to members of the Board at the same time and in the same
manner such materials are distributed to members of the Board, (ii) receive
notice of all meetings of the Board and any committee thereof at the same time
and in the same manner such notice is provided to members of the Board, (iii)
otherwise fully participate in meetings and discussions of the Board and each of
its committees (whether in person or by telephone), except for the right to
vote, as if he or she were a member of the Board or such committees, (iv)
receive from the Company reimbursement of reasonable out-of-pocket expenses,
costs and fees in connection with the Board Observer’s attendance at meetings of
the Board, committees thereof or otherwise and (v) receive compensation from the
Company equivalent in amount and timing to the compensation provided to the
director most recently appointed to the Board; provided, however, that each
Board Observer shall adhere and be subject to and act consistent with the
Policies. (i) If the LDI disallows the Disclaimer, CRM shall have the right, at
its sole option, to seek all applicable administrative and judicial remedies
with regard to such determination. In the event that Capital Returns Management
is unsuccessful in its efforts to obtain sufficient remedies with regard to such
determination, the 2020 Candidate shall be entitled to serve as a Board Observer
until the Company’s 2021 annual meeting of shareholders (the “2021 Annual
Meeting”) and the 2019 Candidate shall be entitled to serve as a Board Observer
until the Company’s 2022 annual meeting of shareholders. In the event that the
2020 Candidate or the 2019 Candidate resigns from or refuses to serve or is
unable to serve as a Board Observer for any reason, a replacement shall be
determined in accordance with Section 1(a)(ii) or (iii) above, as applicable. 2.
No Litigation. (a) Within two (2) days of the Effective Date, CRM shall file,
pursuant to Florida Rule of Civil Procedure 1.420(a)(1)(A), a notice of
dismissal without prejudice of the action filed against the 5



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns006.jpg]
Company in the Circuit Court for Broward County, Florida, at Case No.
CACE-19-015428 (the “Lawsuit”), and within two (2) days of the completion of the
2019 Annual Meeting, CRM shall file, pursuant to Florida Rule of Civil Procedure
1.420(a)(1)(A), a notice of dismissal with prejudice of the Lawsuit. (b) Capital
Returns Management covenants and agrees that, during the Standstill Period, it
shall not, and shall not permit any of its Representatives acting on its behalf
to, alone or in concert with others, knowingly encourage or pursue, or knowingly
assist any other person to threaten, initiate or pursue, any lawsuit, claim or
proceeding before any court or governmental, administrative or regulatory body
concerning the subject matter of the Lawsuit (collectively, “Legal Proceeding”)
against the Company or any of its Representatives; provided, however, that in
the event of a breach of this Agreement by the Company or any of its
Representatives, Capital Returns Management may refile the Lawsuit; and provided
further, that the foregoing shall not prevent Capital Returns Management or any
of its Representatives from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (a “Legal Requirement”) in connection with any Legal
Proceeding if (i) such Legal Proceeding has not been initiated by, or on behalf
of, or with the knowing material assistance of, Capital Returns Management or
any of its Representatives or (ii) the Company has breached this Agreement;
provided, further, that in the event that Capital Returns Management or any of
its Representatives receives such Legal Requirement, Capital Returns Management
shall, unless prohibited by applicable law, give prompt written notice of such
Legal Requirement to the Company. (c) The Company covenants and agrees that,
during the Standstill Period, it shall not, and shall not permit any of its
Representatives acting on its behalf to, alone or in concert with others,
knowingly encourage or pursue, or knowingly support or assist any other person
to threaten, initiate or pursue, any Legal Proceedings against Capital Returns
Management or any of its Representatives; provided, however, that the foregoing
shall not prevent the Company or any of its Representatives from responding to a
Legal Requirement in connection with any Legal Proceeding if (i) such Legal
Proceeding has not been initiated by, or on behalf of, or with the knowing
material assistance of, the Company or any of its Representatives or (ii) CRM
has breached this Agreement; provided, further, that in the event that the
Company or any of its Representatives receives such Legal Requirement, the
Company shall, unless prohibited by applicable law, give prompt written notice
of such Legal Requirement to Capital Returns Management. (d) Effective upon the
completion of the 2019 Annual Meeting, Capital Returns Management and each of
its Associates release and forever discharge, and covenant not to sue or take
any steps to pursue or further any legal proceeding against, the Company and the
Company’s subsidiaries, joint ventures and partnerships, successors, assigns,
officers, directors, partners, members, managers, principals, predecessor
entities, agents, employees, shareholders, advisors, consultants, attorneys,
insurers, heirs, executors, administrators, successors and assigns of any such
person or entity (in each case, in their capacities as such) from and solely in
respect of either (i) the Lawsuit or (ii) any demands by Capital Returns
Management to inspect the books and records of the Company made upon the Company
prior to the date of this Agreement, whether based on any federal, state or
foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, that Capital
Returns Management or 6



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns007.jpg]
any of its Associates have, had or may have against the Company of any kind,
nature or type whatsoever, prior to the date of this Agreement; provided,
however, that the foregoing release shall not release any rights or duties under
this Agreement or any claims or causes of action that Capital Returns Management
or any of its Associates may have for the breach or enforcement of any provision
of this Agreement. (e) Effective upon the completion of the 2019 Annual Meeting,
the Company and each of its Associates and Affiliates release and forever
discharge, and covenant not to sue or take any steps to pursue or further any
legal proceeding against, Capital Returns Management and each of its Associates,
subsidiaries, joint ventures and partnerships, successors, assigns, officers,
directors, partners, members, managers, principals, predecessor entities,
agents, employees, shareholders, advisors, consultants, attorneys, insurers,
heirs, executors, administrators, successors and assigns of any such person or
entity (in each case, in their capacities as such) from and solely in respect of
either (i) the Lawsuit or (ii) any demands by Capital Returns Management to
inspect the books and records of the Company made upon the Company prior to the
date of this Agreement, whether based on any federal, state or foreign law or
right of action, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, that the Company has, had or
may have against Capital Returns Management or any of its Associates of any
kind, nature or type whatsoever, prior to the date of this Agreement; provided,
however, that the foregoing release shall not release any rights or duties under
this Agreement or any claims or causes of action that the Company may have for
the breach or enforcement of any provision of this Agreement. 3. Standstill. (a)
For purposes of this Agreement, the “Standstill Period” shall mean the period
commencing on the date of this Agreement and ending on the date that is the
earliest of (i) July 31, 2020, (ii) the date that is fifteen (15) days prior to
the beginning of the Company’s advance notice period for the nomination of
directors at the 2020 Annual Meeting and (iii) a material breach by the Company
of its obligations under this Agreement which (if capable of being cured) is not
cured within fifteen (15) days after receipt by the Company of written notice
from CRM specifying the material breach. The Company agrees that during the term
of this Agreement, if the 2019 Candidate or a Replacement Director for the 2019
Candidate is on the Board, the Board shall promptly notify CRM in writing of any
decision not to nominate the 2019 Candidate or applicable Replacement Director,
if any, for re-election (which written notice, if any, shall be delivered no
later than sixty (60) days prior to the advance notice deadline for the
nomination of directors at the meeting at which the 2019 Candidate’s term
expires). (b) CRM agrees that, during the Standstill Period, it shall not,
directly or indirectly, and agrees to cause CRM’s Affiliates and Associates to
not, directly or indirectly, in any manner: (i) make, engage in, or in any way
participate in, directly or indirectly, any “solicitation” of “proxies” (as such
terms are defined in Rule 14a-1 under the Exchange Act but without regard to the
exclusion set forth in Rule 14a-1(l)(2)(iv) of the Exchange Act) or consents to
vote or advise, encourage or influence any person other than any CRM Affiliate
with respect to the voting of any Voting Securities for the election of
individuals to the Board or to approve shareholder proposals (including by
initiating, encouraging or participating in any “withhold” 7



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns008.jpg]
or similar campaign), conduct any type of binding or nonbinding referendum with
respect to any Voting Securities of the Company, or become a “participant” in
any contested “solicitation” for the election of directors with respect to the
Company (as such terms are defined in the Exchange Act), other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board at any Shareholders Meeting (as defined below); (ii) form, join,
encourage, influence, advise or in any way participate in any “group” (as such
term is defined in Section 13(d)(3) of the Exchange Act) with any persons
(excluding, for the avoidance of doubt, any group composed solely of Capital
Returns Management and its Associates) with respect to any Voting Securities or
otherwise in any manner agree, attempt, seek or propose to deposit any Voting
Securities in any voting trust or similar arrangement, or subject any Voting
Securities to any arrangement or agreement with respect to the voting thereof
(including by granting any proxy, consent or other authority to vote), except as
expressly permitted by this Agreement; (iii) acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, whether by purchase,
tender or exchange offer, through the acquisition of control of another person,
by joining a partnership, limited partnership, syndicate or other group, through
swap or hedging transactions or otherwise, any securities of the Company, any
direct or indirect rights or options to acquire any such securities, any
derivative securities or contracts or instruments with a value derived from the
price of shares of Common Stock or any assets or liabilities of the Company or
any rights decoupled from the underlying securities of the Company that would
result in Capital Returns Management (together with the Capital Returns
Management Associates) owning, controlling or otherwise having any Beneficial
Ownership or other ownership interest in 9.9% or more of Common Stock
outstanding at such time; provided, however, that, nothing herein will require
Common Stock to be sold to the extent that Capital Returns Management and the
Capital Returns Management Associates, collectively, exceed the ownership limit
under this clause (iii) as the result of a share repurchase or other Company
action that reduces the number of outstanding shares of Common Stock; (iv) other
than in Rule 144 open market broker sale transactions where the identity of the
purchaser is not known and in underwritten widely dispersed public offerings,
sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities of the Company held by Capital Returns Management
to any person or entity not a party to this Agreement (a “Third Party”) that, to
Capital Returns Management’s knowledge (after due inquiry in connection with a
private, non-open market transaction, it being understood that such knowledge
shall be deemed to exist with respect to any publicly available information,
including information in documents filed with the SEC), would result in such
Third Party, together with its Associates, owning, controlling or otherwise
having any Beneficial Ownership or other ownership interest in the aggregate of
more than 4.9% of the shares of Common Stock outstanding at such time or would 8



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns009.jpg]
increase the Beneficial Ownership or other ownership interest of any Third Party
who, together with its Affiliates and Associates, has a Beneficial Ownership or
other ownership interest in the aggregate of more than 4.9% of the shares of
Common Stock outstanding at such time, it being understood that Section 3(b)(vi)
and not this Section 3(b)(iv) shall govern with respect to any Extraordinary
Transaction; (v) arrange, or in any way participate in, any financing for the
purchase by any Third Party of securities of the Company or assets or businesses
of the Company or any of its Affiliates without the prior written consent of the
Company or its Affiliates, as applicable; (vi) effect or seek to effect, offer
or propose to effect, cause or participate in, or in any way assist or
facilitate any other person to effect or seek, offer or propose to effect or
participate in, any tender or exchange offer, merger, consolidation,
acquisition, sale of all or substantially all assets or sale, spinoff, split
off, or other similar separation of one or more business units, scheme of
arrangement, plan of arrangement or other business combination,
recapitalization, restructuring, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities or a material amount of any of their respective assets or
businesses (each, an “Extraordinary Transaction”), or encourage, initiate or
support any other Third Party in any such activity; provided, however, that
nothing in this Section 3 shall preclude the tender (or action not to tender) by
Capital Returns Management or any of its Associates of any securities of the
Company into any tender or exchange offer or vote for or against any transaction
by Capital Returns Management or any of its Associates of any securities of the
Company with respect to any Extraordinary Transaction, in each case provided
such offer or transaction was not made or initiated by Capital Returns
Management; (vii) engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right or other similar
right (including any put or call option or “swap” transaction with respect to
any security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company; (viii) (A) call or
request the calling of any meeting of shareholders, including by written
consent, (B) publicly seek representation on, or nominate any candidate to, the
Board, except as expressly set forth in this Agreement, (C) publicly seek the
removal of any member of the Board, (D) solicit consents from shareholders or
otherwise act or seek to act by written consent, (E) conduct a referendum of
shareholders or (F) present at any annual meeting or any special meeting of the
Company’s shareholders; 9



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns010.jpg]
(ix) take any public action in support of or make any public formal proposal or
public formal request that constitutes: (i) advising, controlling, changing or
influencing any director or the Board or management of the Company, including
any plans or proposals to change the number or term of directors or to fill any
vacancies on the Board, except as expressly set forth in this Agreement; (ii)
any material change in the capitalization, stock repurchase programs and
practices, capital allocation programs and practices or dividend policy of the
Company; (iii) any other material change in the Company’s management, business
or corporate structure; (iv) seeking to have the Company waive or make
amendments or modifications to the Company’s Second Restated Articles of
Incorporation (as may be further amended from time to time, the “Company
Charter”) or the Company Bylaws, or other actions, that may impede or facilitate
the acquisition of control of the Company by any person; (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange; or (vi) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act; (x) make any public disclosure,
announcement or statement regarding any intent, purpose, plan or proposal with
respect to any director, the Board, the Company, its management, policies,
strategy, operations, financial results or affairs, any of its securities or
assets or this Agreement that is inconsistent with the provisions of this
Agreement; (xi) call or seek to call, or request the call of any meeting of
shareholders, whether or not such a meeting is permitted by the Company Bylaws,
including a “town hall meeting”; (xii) deposit any shares of Common Stock in any
voting trust or subject any shares of Common Stock to any arrangement or
agreement with respect to the voting of any shares of Common Stock (other than
any such voting trust, arrangement or agreement solely among Capital Returns
Management that is otherwise in accordance with this Agreement); (xiii) seek, or
encourage or advise any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors; (xiv) demand a copy of the Company’s list
of shareholders or its other books and records or make any request pursuant to
Rule 14a-7 under the Exchange Act or under any statutory or regulatory
provisions of Florida providing for shareholder access to books and records
(including lists of shareholders) of the Company; (xv) engage any private
investigations firm or other person to investigate any of the Company’s
directors or officers; 10



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns011.jpg]
(xvi) institute, solicit or assist any litigation, arbitration or other
proceedings against or involving the Company or any of its current or former
directors or officers (including derivative actions or actions seeking to compel
the Company to hold an annual meeting of shareholders), other than an action to
enforce the provisions of this Agreement instituted in accordance with the terms
hereof; (xvii) enter into any discussions, negotiations, agreements or
understandings with any Third Party to take or otherwise participate with any
Third Party in any action with respect to any of the foregoing, or advise,
assist, facilitate, finance, knowingly encourage, seek to persuade any Third
Party to take any action or make any statement with respect to any of the
foregoing, or otherwise take or cause any action or make any statement
inconsistent with any of the foregoing; or (xviii) make any request or submit
any proposal to amend or waive the terms of this Section 3 other than through
non-public communications with the Company that would not be reasonably likely
to trigger public disclosure obligations for any party. The foregoing subclauses
(i)-(xviii) of this Section 3(b) shall not be deemed to prohibit Capital Returns
Management or its Representatives (as defined below) from (x) communicating
privately regarding or privately advocating in favor of or against any of the
matters described in subclauses (i)-(xviii) of this Section 3(b) with, (y)
privately requesting a waiver of any of the foregoing provisions of subclauses
(i)-(xviii) of this Section 3(b) from, the Company’s directors or officers, so
long as such communications, advocacy or requests described in clauses (x) or
(y) are not intended to, and would not reasonably be expected to, require any
public disclosure of such communications, advocacy or requests or (z) taking any
action with respect to the Florida OIR or the LDI in anticipation of the
expiration of the Standstill Period so long as Capital Returns Management uses
its commercially reasonable efforts to take such action on a confidential basis
and would not reasonably be expected to require any public disclosure by Capital
Returns Management. (c) The provisions of this Section 3 shall not limit in any
respect the actions of any director of the Company in his or her capacity as
such, recognizing that such actions are subject to adherence by each director to
the Policies and such director’s fiduciary duties to the Company and its
shareholders (it being understood and agreed that Capital Returns Management
shall not seek to do indirectly through the New Independent Directors anything
that would be prohibited if done by Capital Returns Management). Notwithstanding
anything to the contrary contained elsewhere in this Section 3, the provisions
of this Section 3 also shall not prevent Capital Returns Management or its
Associates from freely voting its shares of Common Stock (except as otherwise
provided in Section 3(d) below). (d) Until the end of the Standstill Period,
Capital Returns Management shall cause all Common Stock owned, directly or
indirectly, by it, whether owned of record or Beneficially Owned, as of the
record date for any annual or special meeting of shareholders or in connection
with any solicitation of shareholder action by written consent (each a
“Shareholders Meeting”), in each case that are entitled to vote at any such
Shareholders Meeting, to be present for quorum purposes and to be voted, at all
such Shareholders Meetings or at any adjournments or postponements thereof, in
accordance with the recommendation of the Board with respect to each of the
election of 11



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns012.jpg]
directors and any removal of directors at such Shareholders Meeting, and in
accordance with the recommendation of the Board on any other proposals or other
business that comes before any Shareholders Meeting; provided, however, that
notwithstanding anything herein to the contrary, with respect to (i) a proposal
relating to an Extraordinary Transaction, (ii) matters related to the
implementation of takeover defenses, (iii) amendments to the Company Charter or
the Company Bylaws that diminish shareholder rights, (iv) new or amended
incentive compensation plans submitted for shareholder approval, (v) matters on
which Institutional Shareholder Services, Inc. or Glass Lewis & Co., LLC has
made a recommendation that differs from the recommendation of the Board with
respect to any non-director proposal or (vi) the election of directors other
than any directors serving on the Board as of July 31, 2019 and the New
Independent Directors, if applicable, Capital Returns Management and its
Associates may vote their shares of Common Stock, Beneficially Owned, directly
or indirectly, in the sole discretion of Capital Returns Management or its
Associates, as applicable. (e) During the Standstill Period, Capital Returns
Management shall provide to the Company true, accurate and complete copies of
any new contract, agreement or commitment (whether written or oral) between
Capital Returns Management, on the one hand, and any New Independent Director,
on the other hand, relating to ownership of Common Stock or his or her service
as a New Independent Director (an “Investor Agreement”) and any amendment,
modification, extension or termination of any Investor Agreements, in each case,
within five (5) business days of the execution or termination, as applicable,
thereof. (f) During the Standstill Period, CRM agrees not to, and to cause its
Affiliates and Representatives not to, comment publicly about any director or
the Company’s management, policies, strategy, operations, financial results or
affairs or any transactions involving the Company or any of subsidiaries, except
as expressly permitted by this Agreement (including Section 4(b) below). (g)
During the Standstill Period, at any time Capital Returns Management ceases to
have a Schedule 13G or Schedule 13D filed with the SEC, upon reasonable written
notice from the Company to CRM pursuant to Section 12 hereof, CRM shall promptly
provide the Company with such information as would be required to be disclosed
in a Schedule 13G; provided, that, CRM shall notify the Company if Capital
Returns Management and its Associates, collectively, cease to Beneficially Own
an aggregate Net Long Position equal to or greater than the CRM Ownership
Threshold within two (2) business days of Capital Returns Management and its
Associates ceasing to Beneficially Own an aggregate Net Long Position equal to
or greater than the CRM Ownership Threshold. This ownership information provided
to the Company will be kept strictly confidential unless required to be
disclosed pursuant to applicable laws and regulations, any subpoena, legal
process or other legal requirement or in connection with any litigation or
similar proceedings in connection with this Agreement. (h) Notwithstanding
anything to the contrary contained in this Agreement, nothing in this Section 3
shall prohibit Capital Returns Management or its Associates from (i) commenting
publicly about any publicly disclosed Third Party proposal to acquire the
Company so long as CRM has shared its views privately with the Company prior to
making such public comments or (ii) having reasonable access to and
participating in the Company’s earnings calls, investor calls 12



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns013.jpg]
or investor meetings, in the case of each of clause (i) and (ii), so long as
Capital Returns Management does not violate Section 4(b). 4. Mutual
Non-Disparagement. (a) During the Standstill Period, neither the Company nor any
of its Affiliates or Associates shall in any manner, directly or indirectly, in
any capacity or manner, make or cause to be made, or in any way encourage any
other person to make or cause to be made, any public statement or public
announcement, including in any document or report filed with or furnished to the
SEC or through the press, media, analysts or other persons, that constitutes an
ad hominem attack on or otherwise disparages, defames or slanders the New
Independent Directors, Capital Returns Management or any Capital Returns
Management Associate or any of their respective successors or current or former
members, partners, officers, directors or employees (it being understood and
agreed that the restrictions in this Section 4(a) shall not apply to any member
of the Board’s discussions solely among other members of the Board and/or
management of the Company); provided that the limitations set forth in this
Section 4(a) shall not prevent the Company or any of its Affiliates or
Associates from (i) responding to any public statement or announcement made by
Capital Returns Management or any Capital Returns Management Associate that was
made in breach of Section 4(b) below or (ii) making objective statements that
reflect the Company’s view with respect to factual matters concerning specific
acts or determinations of Capital Returns Management and/or any Capital Returns
Management Associates (or their respective current or former Representatives)
occurring after the date of this Agreement. For the avoidance of doubt, a public
statement or announcement shall only be deemed to be made by the Company if such
public statement or announcement is made by (A) an executive officer or a member
of the Board (other than the 2019 Candidate or his Replacement Director) or (B)
an employee or Representative of the Company authorized to make such statement
or announcement on behalf of the Company. (b) During the Standstill Period,
neither Capital Returns Management nor any of its Associates shall in any
manner, directly or indirectly, in any capacity or manner, make or cause to be
made, or in any way encourage any other person to make or cause to be made, any
public statement or public announcement, including in any document or report
filed with or furnished to the SEC or through the press, media, analysts or
other persons, that constitutes an ad hominem attack on or otherwise disparages,
defames or slanders the Company, any of its Affiliates or Associates or any of
their respective successors or current or former members, partners, officers,
directors or employees; provided that (i) the limitations set forth in this
Section 4(b) shall not prevent Capital Returns Management or any Capital Returns
Management Associates from responding to any statement made by the Company or
any of its Affiliates, Associates or Representatives that was made in breach of
Section 4(a) above and (ii) Capital Returns Management will be permitted to make
objective statements that reflect Capital Returns Management’s view with respect
to factual matters concerning specific acts or determinations of the Company,
any of its Affiliates or Associates or any current or former Representative of
the Company or any of its Affiliates or Associates occurring after the date of
this Agreement. For the avoidance of doubt, a public statement or announcement
shall only be deemed to be made by Capital Returns Management or an Associate
thereof if such public statement or announcement is made by (x) a Capital
Returns Management partner or executive officer or (y) an employee or
Representative of Capital Returns Management authorized to make such statement
or announcement on behalf of Capital Returns Management. 13



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns014.jpg]
5. Public Announcements. (a) Promptly following the execution of this Agreement,
the Company shall issue a press release (the “Press Release”) substantially in
the form attached hereto as Exhibit B. Prior to the issuance of the Press
Release, neither the Company nor CRM shall issue any press release or make any
public announcement regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the other
party. (b) Promptly following the execution of this Agreement, and, no later
than two (2) business days following the date of this Agreement, the Company
shall file a Current Report on Form 8-K reporting entry into this Agreement and
appending or incorporating by reference this Agreement (the “Public Filings”).
The Company shall provide CRM with a reasonable opportunity to review and
comment on the Public Filings prior to them being filed with the SEC and
consider in good faith any comments of CRM. Prior to the issuance of the Public
Filings, neither the Company nor CRM nor any of their respective Affiliates or
Associates shall issue any press release or public announcement regarding this
Agreement other than the Press Release or take any action that would require
public disclosure thereof without the prior written consent of the other party.
Neither the Company nor CRM nor any of their respective Affiliates or Associates
shall make or cause to be made any public announcement or statement that is
inconsistent with or contrary to the statements made in the Public Filings or
the Press Release, except as required by law or the rules of any stock exchange
or with the prior written consent of the other party; provided, however, that
unless prohibited under applicable law, such party must provide written notice
to the other party at least two (2) business days prior to making any such
statement or disclosure required under the federal securities laws or other
applicable laws or stock exchange regulations that would otherwise be prohibited
by the provisions of this Section 5, and reasonably consider any comments of
such other party. (c) No later than two (2) business days following the date of
this Agreement, CRM shall file with the SEC an amendment to that certain
Schedule 13D, dated July 23, 2019 and as amended on July 30, 2019, reporting
entry into this Agreement and appending or incorporating by reference this
Agreement the (“Schedule 13D Amendment”). CRM shall provide the Company with a
reasonable opportunity to review and comment on the Schedule 13D Amendment prior
to it being filed with the SEC and consider in good faith any comments from the
Company. 6. Confidential Information. Notwithstanding anything to the contrary
contained in this Agreement or any Policy, neither Capital Returns Management
nor any Capital Returns Management Associate will request to receive, or
knowingly and willingly accept, any material non-public information concerning
the Company, its subsidiaries or their respective businesses, including
discussions or matters considered in meetings of the Board or Board committees
(such confidential information, “Company Confidential Information”) from the New
Independent Directors or any Replacement Director (unless otherwise agreed to in
writing with the Company before (a) Capital Returns Management or (b) any
Capital Returns Management Associate requests to receive, or knowingly and
willingly accepts, such Company Confidential Information); provided, however,
that Capital Returns Management and the Capital Returns Management Associates
shall not be prohibited or restricted from taking any action necessary to comply
with any law, rule or regulation or any action required by any governmental or
regulatory authority or stock exchange that has, or may have, jurisdiction over
Capital Returns Management or any 14



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns015.jpg]
Capital Returns Management Associate, provided that a breach by Capital Returns
Management of this Agreement is not the cause of the applicable requirement. 7.
Representations and Warranties of All Parties. (a) Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite corporate or limited liability company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder; (b) this
Agreement has been duly and validly authorized, executed and delivered by it and
is a valid and binding obligation of such party, enforceable against such party
in accordance with its terms; and (c) this Agreement will not result in a
violation of or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) any terms or conditions of any agreements to
which such person is a party or by which such party may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting such party. (b) CRM represents and warrants that, as of the date of
this Agreement, except as specifically disclosed herein, (i) Capital Returns
Management does not own of record or Beneficially Own any Voting Securities of
the Company or any securities convertible into, or exchangeable or exercisable
for, any Voting Securities of the Company and (ii) Capital Returns Management
has not entered into, directly or indirectly, any agreements or understandings
with any person (other than its Representatives) with respect to any potential
transaction involving the Company or the voting or disposition of any securities
of the Company. CRM further represents that it does not consider the New
Independent Directors to be shareholder designees or shareholder representatives
of Capital Returns Management. 8. Remedy. The parties hereto recognize and agree
that if for any reason any of the provisions of this Agreement are not performed
in accordance with their specific terms or are otherwise breached or threatened
to be breached, immediate and irreparable harm or injury would be caused for
which money damages would not be an adequate remedy. Accordingly, each party
agrees that, without prejudice to any other rights and remedies otherwise
available to the parties under this Agreement, the other party shall be entitled
to an injunction or injunctions to prevent breaches or threatened breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement without the necessity of posting a bond or other security. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity to the
non-breaching party. 9. Governing Law; Jurisdiction. The parties agree that any
action to enforce the terms and provisions of this Agreement or relating to the
transactions contemplated by this Agreement shall be brought exclusively in the
state courts of the State of Florida or, if such courts shall not have
jurisdiction, any federal court sitting in the State of Florida. In the event
that any action shall be brought in equity to enforce the provisions of this
Agreement, no party shall allege, and each party hereby waives the defense, that
there is an adequate remedy at law. Furthermore, each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of the federal or state
courts sitting in the State of Florida in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this 15



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns016.jpg]
Agreement in any court other than the federal or state courts sitting in the
State of Florida, and EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL
BY JURY, (d) agrees to waive any bonding requirement if such a waiver is
enforceable under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief and (e) irrevocably consents to
service of process by certified mail, signature required, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE. 10. No Waiver. No waiver
by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Any waiver
by any party of a breach of any provision of this Agreement shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. 11. Entire Agreement. This Agreement contains the sole and
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the
subject matter. This Agreement may be amended only by an agreement in writing
executed by the parties hereto. 12. Notices. All notices, consents, requests,
instructions, approvals and other communications provided for herein shall be in
writing and shall be deemed validly given, if (a) given by email, on the date
sent by email (with email or telephonic confirmation of receipt) if sent during
normal business hours of the Company, or on the next business day if sent after
normal business hours of the Company, or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection: If to the Company: FedNat Holding Company 14050 NW 14th Street Suite
180 Sunrise, FL 33323 Email: mbraun@fednat.com Attention: Michael Braun With a
copy to (which shall not constitute notice): Nelson Mullins Riley & Scarborough
LLP 2 South Biscayne Blvd. 21st Floor Miami, FL 33131 Email:
Nina.Gordon@nelsonmullins.com, George.Mahfood@nelsonmullins.com 16



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns017.jpg]
Attention: Nina Gordon, George Mahfood Vinson & Elkins L.L.P. 666 Fifth Avenue,
26th Floor New York, NY 10103 Email: lelbaum@velaw.com, pgadson@velaw.com
Attention: Lawrence S. Elbaum, C. Patrick Gadson If to Capital Returns: Capital
Returns Management, LLC 641 Lexington Avenue, 18th Floor New York, NY 10022
Email: ron@capreturns.com Attention: Ronald D. Bobman With a copy to (which
shall not constitute notice): Sidley Austin LLP 1 South Dearborn Street Chicago,
IL 60603 Email: bberg@sidley.com Attention: Beth E. Berg 13. Severability. If at
any time subsequent to the date hereof, any provision of this Agreement shall be
held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement. 14.
Counterparts. This Agreement may be executed in two (2) or more counterparts
either manually or by electronic or digital signature (including by facsimile or
email transmission), each of which shall be deemed an original and all of which
together shall constitute a single agreement. 15. Successors and Assigns. This
Agreement shall not be assignable by any of the parties to this Agreement
without prior written consent of the other parties, provided that each party may
assign any of its rights and delegate any of its obligations hereunder to any
person or entity that acquires substantially all of that party’s assets, whether
by stock sale, merger, asset sale or otherwise. This Agreement, however, shall
be binding on and inure to the benefit of successors and permitted assignees of
the parties hereto. 16. No Third-Party Beneficiaries. This Agreement is solely
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not enforceable by any other persons. 17. Fees and
Expenses. Each party shall be responsible for its own fees and expenses incurred
in connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby; provided, however, that the Company
shall reimburse CRM for all reasonable, documented out-of-pocket fees and
expenses incurred by Capital Returns Management in the preparation and execution
of this Cooperation Agreement and the related matters preceding or reasonably
following its execution (including preparation and filing of the 17



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns018.jpg]
Disclaimer and all actions taken pursuant to Sections 1(g) and 1(i) above),
provided that such reimbursement shall not exceed four hundred and fifty
thousand dollars ($450,000) in the aggregate. 18. Certain Definitions. For
purposes of this Agreement, the terms: (a) “Affiliate” and “Associate” shall
have the meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act, provided, that any references to “Associate” herein shall be
deemed to be preceded by the word “controlled.” (b) “Beneficial Ownership” and
“Beneficially Own” shall have the meaning set forth in Section 13(d) of the
Exchange Act. (c) “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature. (d) “Representatives” of a
person shall mean such person’s directors, officers, partners, employees,
members or agents (acting in such capacity). (e) “Voting Securities” shall mean
the Common Stock, and any other securities of the Company entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for Common Stock or other securities, whether or not subject to the
passage of time or other contingencies. 19. Interpretation and Construction.
Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
independent counsel. Each party and its counsel cooperated and participated in
the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged between the parties
shall be deemed the work product of both of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regard to events of drafting or preparation. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The term “including”
shall be deemed to mean “including without limitation” in all instances.
[Signature Page Follows] 18



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns019.jpg]
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
Effective Date. FEDNAT HOLDING COMPANY By: /s/ Michael Braun Name: Michael Braun
Title: Chief Executive Officer and President CAPITAL RETURNS MANAGEMENT, LLC By:
/s/ Ronald D. Bobman Name: Ronald D. Bobman Title: President [Signature Page to
Cooperation Agreement] 4837-3962-5631v.1 141191/00001



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns020.jpg]
EXHIBIT A FORM OF NOMINEE CONSENT [●], 2019 FedNat Holding Company 14050 NW 14th
Street, Suite 180 Sunrise, FL 33323 Attention: Board of Directors Re: Nominee
Consent Ladies and Gentlemen: I irrevocably consent to be named by FedNat
Holding Company (the “Company”) as a nominee for election to the board of
directors of the Company in any proxy statement, proxy card or other
solicitation materials of the Company with respect to the Company’s 2019 annual
meeting of shareholders, agree to act in the capacity of a director of the
Company if elected and agree to serve the full term as a director if elected.
[For the 2020 Candidate only: I also irrevocably consent to be named by the
Company as a nominee for election to the board of directors of the Company in
any proxy statement, proxy card or other solicitation materials of the Company
with respect to the Company’s 2020 annual meeting of shareholders, agree to act
in the capacity of a director of the Company if elected and agree to serve the
full term as a director if elected.] By: Name:



--------------------------------------------------------------------------------



 
[exhibit101capitalreturns021.jpg]
EXHIBIT B PRESS RELEASE



--------------------------------------------------------------------------------



 